Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                           NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2007-7057

                                      PAULINE PRICKETT,

                                                     Claimant-Appellant,

                                                v.

                                  R. JAMES NICHOLSON,
                                Secretary of Veterans Affairs,

                                                     Respondent-Appellee.

                                         ON MOTION

Before PROST, Circuit Judge.

                                          ORDER

       The Secretary of Veterans Affairs moves for an additional 2-day extension of

time, until March 8, 2007, to file his brief.

       We note that counsel filed the extension request on the date that the brief was

due. Pursuant to Fed. Cir. R. 26(b)(1), a motion for an extension of time “must be made

at least 7 calendar days before the date sought to be extended,” except that in

“extraordinary circumstances,” a motion may be filed later if an affidavit or declaration

describes the extraordinary circumstances. Here, in a declaration, counsel states that

on March 5, one day before the brief due date, the agency provided comments on the

draft brief and the brief was submitted for supervisory review. Counsel further states

“[u]nfortunately, we require additional time to complete our supervisory review given the

timing of the submission to our supervisor combined with our supervisor’s

responsibilities in other matters.”
       The court does not discern the extraordinary circumstances. The court’s rule

anticipates that counsel will make attempts to ascertain, at least seven calendar days

before a due date, whether counsel will be able to meet the upcoming deadline. The

court places counsel on notice that future motions in this or another case that do not

comply with this rule may be denied for failure to comply with Fed. Cir. R. 26(b)(1).

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted.



       March 21, 2007                            /s/ Sharon Prost
          Date                                   Sharon Prost
                                                 Circuit Judge

cc:   Michael P. Horan, Esq.
      Martin F. Hockey, Esq.

s8




2007-7057                                  -2-